DETAILED ACTION
Applicant’s amendment received on April 5, 2022 in which claims 1-6 were amended, and claims 7-18 were added, has been fully considered and entered, but the arguments are moot in view of the new ground(s) of rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US Patent Application Publication no. 2020/0034645) in view of Oami et al. (US Patent Application Publication no. 2011/0051810).
Regarding claims 1, 5 and 6, Fan discloses a method and device comprising a non-transitory storage medium configured to store computer program instructions and (See Fan[0005] and [0054]) and a processor configured to execute the computer program instructions (See Fan [0004]) as to receive an estimation target image (See Fan [0042] “The one or more hardware processors 602 may receive input comprising image data, for instance, to detect one or more objects in the image data.”), processing the estimation target image via at least one filter to generate a feature map (See Fan [0022] and [0044]), generate a feature vector on a basis of a map-image relationship between the feature map and the estimated image target (See Fan [0004] and [0044]).
	It is noted that Fan is silent about a processor that evaluates a coding amount of the estimation target on a basis of the feature vector.
	However, Oami teaches a coding amount method and device including a processor that evaluates a coding amount of the estimation target on a basis of the feature vector (See Oami [0038] and [0044] “It should be noted that …information amount information may be a generated code amount which is estimated…).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Fan’s method and device to incorporate Oami’s teachings wherein a processor evaluates a coding amount of the estimation target on a basis of the feature vector. The motivation for performing such a modification in Fan is to calculate a motion vector between pictures and its statistical amount may be used as a feature.

As per claim 2, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of Fan and Oami further teaches wherein the feature map is generated by hierarchical convolution processing using the plurality of filters (See Fan [0027]-[0028]).

As per claim 3, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of Fan and Oami further teaches the coding amount estimation device wherein the feature vector is generated on a basis of a statistic of the feature map (See Fan [0024], [0042]).

As per claim 4, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of Fan and Oami further teaches wherein the feature vector is generated on a basis of a cross correlation between the feature maps (See Oami [0038]).

As per claim 7, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of Fan and Oami further teaches redundancy in a spatial direction (See Fan [0021] and [0028] The Applicant should also note that the secondary feature map is considered expected when the processor is operating under nominal conditions (See Fan [0032]).

5.	Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US Patent Application Publication no. 2020/0034645) in view of Oami et al. (US Patent Application Publication no. 2011/0051810) as applied to claims 1-7 above, and further in view of Kim et al. (US Patent Application Publication no. 2010/0088151).

Regarding claims 8, 12, 13, 17 and 18, the limitations of these have been noted in the above rejection of claims 1-7.
	It is noted that the combination of Fan and Oami is silent about the different map-image relationships as noted in claims 8, 12, 13, 17 and 18.
	However, Kim teaches different map-image relationships between feature map and the target image as illustrated in paragraphs [0018], [0038], [0041], [0047]-[0048].
Therefore, it is considered obvious that one skilled in the art at the time of the invention would recognize the advantage or modifying the combination of Fan and Oami to incorporate the different map-image relationships as suggested by Kim.  The motivation for performing such a modification in the proposed combination of Fan and Oami is to use a feature vector of multidimensional attribute space, extracting feature from the divided regions of the image to map the extracted feature of a feature space.

As per claims 9 and 14, the combination of Fan and Oami further teaches wherein the at least one filter is configured by a plurality of filters, and the processor is configured to generate the feature map by hierarchical convolution processing using the plurality of filters (See Fan [0027]-[0028]).

As per claims 10-11, 15 and 16, the combination of Fan and Oami further teaches wherein the processor is configured to generate a plurality of feature maps; and the processor is configured to generate the feature vector on a basis of a cross correlation between the plurality of feature maps (See Fan [0017] and [0025]).

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424